UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4880

ROBERT EARL HARRIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Robert G. Doumar, Senior District Judge.
(CR-96-20)

Submitted: January 6, 1998

Decided: February 23, 1998

Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James K. Bredar, Federal Public Defender, Steven F. Reich, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Helen
F. Fahey, United States Attorney, Timothy R. Murphy, Special Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Robert Earl Harris appeals his conviction after a jury trial for one
count of conspiracy to possess with intent to distribute and to distrib-
ute cocaine in violation of 21 U.S.C. § 846 (1994), and seven counts
of distribution of cocaine in violation of 21 U.S.C.§ 841(a)(1) (1994).
Harris alleges ineffective assistance of counsel and also claims that
the district court erred in sentencing him. Because we find that the
record does not conclusively show ineffective assistance of counsel
and because we conclude that the district court did not commit plain
error in sentencing Harris, we affirm.

First, Harris claims that his rights under the Sixth Amendment
were denied by his counsel's performance at trial and sentencing.
Specifically, Harris asserts that his counsel's failure to cross-examine
Government witnesses on their plea agreements, failure to challenge
the drug quantity calculations in the presentence report, and failure to
ask the court to make specific findings of fact regarding the amount
of drugs attributable to Harris amounted to ineffective assistance of
counsel. Harris contends that his counsel's actions actually prejudiced
him because, as a result, the sentencing court concluded that more
than 500 grams of cocaine were attributable to him and therefore sen-
tenced him to a mandatory sentence of ten years' imprisonment. We
find that ineffective assistance of counsel does not plainly appear on
the face of the record, and therefore we decline to address the claims.
See United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991)
(finding that ineffective assistance claims are generally not cognizable
on direct appeal and are more properly brought in motion pursuant to
28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)).

Additionally, Harris contends that the district court erred by failing
to specifically state on the record the basis for its findings of fact
regarding the amount of drugs attributable to Harris. Because Harris
did not object to the sentencing court's calculation of the drug quan-
tity attributable to him, we review the record for plain error. United
States v. Ford, 88 F.3d 1350, 1355 (4th Cir.), cert. denied, 65
U.S.L.W. 3369 (U.S. Nov. 18, 1996) (No. 96-6379). A review of the
record reveals that the district court based its findings of fact regard-

                     2
ing the exact amount of drugs attributable to Harris on the evidence
presented at trial and on the calculations found in the presentence
report, and we determine that the district court did not plainly err in
sentencing Harris. See United States v. Olano , 507 U.S. 725, 734-35
(1993).

Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                    3